DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-7 are pending and are under examination.

Claims 6-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n). Additionally, claim 6 does not refer to claims in the alternative. Accordingly, the claims 6-7 not been further treated on the merits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite in the recitation of infection with “VIH”, which is not an art recognized infectious agent.  The instant specification does not define the term “VIH”.  Therefore, the scope of the claims cannot be established. It is noted that the specification does disclose HIV.  Amendment to recite HIV would be remedial.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of CD39 antibodies that function to treat or prevent disease associated with an increased Treg activity.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
The instant claims are drawn to a genus of CD39 antibodies that function to treat or prevent disease associated with an increased Treg activity.  The state of the art is such that antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, in particular).  Furthermore, antibody variable regions are composed of a heavy and light chain, each involved in providing for binding specificity. Rabia, 2018, teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4).  The specification does not provide a correlation between structure and function for the antibodies as broadly claimed. The instant specification discloses 3 species of anti-CD39 antibodies, BY40, BA54g, and BY12.  These are not sufficient representative of the large genus of antibodies encompassed by the present claims, which would include those derived from mice or humans, as well as those having different effector functions and pharmokinetic properties  For example, see US patent 11,345,757, which claims anti-CD39 antibodies within the scope of the present claims, but is filed after the effective date of the instant application.  Evidence showing that a claimed genus does not disclose a representative number of species may include evidence of species that fall within the claimed genus but are not disclosed by the patent, and evidence of such species is likely to postdate the priority date. See Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, the species disclosed by the present specification, are not sufficiently representative of the huge genus of antibodies encompassed by the present claims.
Although the specification discloses known methods for preparing, cloning, screening, and producing antibodies, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show possession of CD39 antibodies, broadly encompassed by the claimed invention.  
Furthermore, claim 5 encompass an antibody defined by a partial structure of a single VH CDR or a single VL CDR.  The state of the art is such that the 6 CDRs of an antibody are critically involved in antigen binding, that even single amino acid changes can alter antigen specificity of binding, and that CDR mutations are unpredictable in terms of affinity, specificity, and solubility, and are also context dependent (see Rabia, 2018). Variability in the antigen binding site is achieved by V(D)J recombination via heavy and light chain pairing, with the most diverse regions being the 6 CDR regions in the heavy and light chain. While the heavy chain is the most diverse, light chains are also important for binding specificity of antibodies, and swapping light chains can change the antigen specificity of the antibody (see Townsend et al., 2016, pages 1-2, in particular). Furthermore, the light chain repertoire is extremely diverse being encoded by kappa and lambda gene segments, each with different V and J genes. For example, Townsend teaches analysis of 29,000 distinct light chains having significant differences in physiochemical properties.  The only species of antibody disclosed has the VH/VL of SEQ ID NO: 1 and 5.  No other species of VL or CDRs are disclosed that can be paired with the VH of SEQ ID NO: 1 or the CDR3 of SEQ ID NO: 4, to function to bind CD39, for example. Thus, neither the specification nor the art support a sufficient definition of antibody structure based solely on a single CDR region of a VH domain or  VL domain, as encompassed by the present claims
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of CD39  antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for:
An anti-CD39 antibody for treating cancer or an infectious disease associated with an increased Treg activity,
does not reasonably provide enablement for:
An anti-CD39 antibody for treating or prevention of a disease associated with an increased Treg activity.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are drawn to anti-CD39 antibodies, and recite that they function to treat any disease associated with an increased Treg activity. This encompasses treating a wide range of diseases with different etiologies and pathological mechanisms.  For example, regulatory T cell activities are increased in cancer, infection, as well as in various autoimmune diseases such as SLE and rheumatoid arthritis (see van Amelsfort et al., 2004 and Abe et al., 2008, of record).  Thus, the claims might encompass treating said autoimmune diseases with anti-CD39 antibody.  The specification discloses that CD39 antibody acts to impair regulatory T cells, and the state of the art is such that regulatory T cells are thought to be important in reducing autoimmune disease.  Likewise, there is evidence of increased regulatory T cells in Alzheimer's disease (see Chiappelli et al., 2007, of record).  However, the role of the immune response in Alzheimer's disease is highly unpredictable, since studies suggest both a pathogenic as well as a protective role of the immune system in mediating disease (see Mor et al., 2005, of record).   Thus, using an anti-CD39 antibody to treat any disease associated with an increased Treg activity, including autoimmune disease or Alzheimer’s disease, would be highly unpredictable.
Furthermore, the instant claims encompass not only treatment of disease, but disease prevention.  The term prevention, given its broadest reasonable interpretation, encompasses a complete prevention, such that no signs or symptoms of disease even develop.  Thus, the instant claims encompass administering the antibody to a normal subject who is at risk for developing a disease, such that  no symptoms or signs ofthe disease ever occur. This would require being able to predict which patients will be likely to develop a wide range of diseases, including autoimmune disease, cancer etc. Furthermore, the instant claims encompass preventing infection, such as infection with HIV. The term "prevention" with regard to infection, given its broadest reasonable interpretation, encompasses complete prevention, such that not even one microorganism gains entry into the cells of a host. The capability of any treatment to “prevent" infection, as claimed would be highly unpredictable. Furthermore, with regard to preventing HIV, it is well known in the art that vaccine development for HIV, is a formidable scientific challenge due to the genetic variation of the virus, which affects the recognition of vaccine induced immune responses (see Burgers, of record, pg. 278 in particular). Additionally, no known vaccine to protect against HIV has been developed, despite 15 years of an impressive global effort (see Burgers pg. 278 and 288).  Furthermore, the claims encompass “preventing” cancer with an anti-CD39 antibody.  It is not clear how an antibody which impairs regulatory T cells could function to completely prevent the emergence of cancer cells such as brain or lung cancer, for example.
	Given the breadth of the claims and the unpredictability of the art, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims.  The specification discloses an antagonistic anti-CD39 antibody which inhibits regulatory T cells.  Thus, it would be reasonable to use said antibody in vivo for inhibiting regulatory T cells, thus boosting the immune response to cancer or infection for treating said diseases.  However, the specification does not provide examples of guidance for treating other diseases associated with increased T reg activity, such as autoimmune disease or Alzheimer’s disease, or for disease prevention. Thus, given the unpredictability of the art, the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the method of the instant claims.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bensussan et al., 1995, as evidenced by PNAS author guidelines, 2013 (both of record).
Bensussan et al. teach an anti-CD39 antibody BY12.  Said BY12 antibody was described in the printed publication of Bensussan et al., and as evidenced by the author submission guidelines, the journal requires that authors must make all unique materials (e.g. antibodies) promptly available on request by qualified researchers for their own use (see the PNAS information for Authors). Thus, the publication describing the BY12 antibody puts the antibodies in possession of the public. Regarding the intended use limitations of treating disease associated with increased Tregs, such as infection or cancer, it is noted during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Here, Bensussan teaches a product structurally identical to the claimed product.  Additionally, the instant specification discloses that BY12 antibodies are suitable for down-modulation of CD39, and therefore the BY12  anti-CD39 antibodies of Bensussan are also capable of performing the intended use recited in the present claims.
Thus, the reference clearly anticipates the invention.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 03/052121 (of record).
WO 03/052121 teaches an anti-CD39 antibody that decreases CD39 biological activity for use in treating a subject with cancer (i.e. as a pharmaceutical composition for treating a disease associated with Treg activity, see page 5 and 26, in particular). WO 03/052121 teaches that CD39 functions as an ATPase, and that the antibody functions to inhibit ATPase activity, reduces the local concentration of ATP by converting it into AMP, which is then converted to nucleoside (i.e. adenosine, see page 1-2 and 23, in particular). WO 03/052121 teaches that the antibodies are function blocking antibodies targeted to the active site of CD39 to inhibit CD39 enzymatic activity (see page 26, in particular). Regarding the intended use limitations of treating disease associated with increased Tregs, such as infection, it is noted during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Here, WO 03/052121 teaches a product structurally identical to the claimed product.  Additionally, the instant specification discloses that function inhibiting anti-CD39 antibodies are suitable for performing the claimed intended use, and therefore the function blocking anti-CD39 antibodies of WO 03/052121 are also capable of performing the intended use recited in the present claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,662,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘253 patent claims an anti-CD39 antibody obtained from a hybridoma deposed as CNCM-I3889.  Said antibody inherently comprises SEQ ID NO: 1 and 5, and is structurally identical to the instantly claimed antibody, and is therefore capable of performing the intended use recited in the instant claims. 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/135,170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘170 application claims methods employing an anti-CD39 antibody, such as BY40 or an antibody comprising the same CDRs of the instant claims. Said antibody is structurally identical to the instantly claimed antibody, and is therefore capable of performing the intended use recited in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.  Claim 5 is free of the prior art. It is noted that Applicants 1.132 declarations filed in parent application 14/939,650 were sufficient to overcome the prior art Gouttefangeas, 1995 (of record). The declarations are being attached the office action to complete the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644